EXECUTION VERSION


FIFTH AMENDMENT TO CREDIT AGREEMENT
This Fifth Amendment to Credit Agreement (this “Amendment”) dated as of
January 31, 2019, is between Oil‑Dri Corporation of America (the “Company”) and
BMO Harris Bank N.A. (the “Bank”).
PRELIMINARY STATEMENTS
A.    The Company, the Domestic Subsidiaries of the Company, and the Bank are
parties to a Credit Agreement dated as of January 27, 2006 (as amended and
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms are
defined in the Credit Agreement.
B.    The Company and the Bank have agreed to amend the Credit Agreement under
the terms and conditions set forth in this Amendment.
SECTION 1.
AMENDMENTS.

Upon satisfaction of the conditions precedent contained in Section 3 below, the
Credit Agreement shall be and hereby is amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in Annex A attached
hereto (as amended, the “Amended Credit Agreement”). Bank hereby agrees that
delivery of the amended and restated Schedule 5.2 set forth in Annex A attached
hereto fully satisfies any and all delivery or notice requirements set forth in
Section 7.16 of the Credit Agreement arising prior to the date hereof with
respect to any of the Subsidiaries formed or acquired and disclosed on such
Schedule 5.2.
SECTION 2.
REPRESENTATIONS.

In order to induce the Bank to execute and deliver this Amendment, the Company
hereby represents and warrants to the Bank that, after giving effect to this
Amendment, (a) each of the representations and warranties set forth in Section 5
of the Credit Agreement is true and correct in all material respects (or in all
respects to the extent subject to or qualified by materiality or similar
concepts) on and as of the date of this Amendment as if made on and as of the
date hereof and as if each reference therein to the Credit Agreement referred to
the Amended Credit Agreement and (b) no Default or Event of Default exists under
the Credit Agreement.
SECTION 3.
CONDITIONS PRECEDENT.





1620467

--------------------------------------------------------------------------------




This Amendment shall become effective upon satisfaction of the following
conditions precedent:
3.1.    The Company and the Bank shall have executed and delivered this
Amendment, and each Guarantor shall have executed and delivered its consent to
this Amendment in the space provided for that purpose below.
3.2.    The Bank shall have received a duly executed replacement Note of the
Company in the form attached to the Amended Credit Agreement as Exhibit A.
3.3.    The Bank shall have received an upfront fee in an amount equal to
$30,000, which fee shall be fully-earned when due and non-refundable when paid.
3.4.    The Bank shall have received copies of resolutions of the Board of
Directors (or similar governing body, including any executive committee of any
such Board) of the Company and each Guarantor authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents to which
it is a party entered in connection herewith and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on each Person’s behalf, all
certified in each instance by its Secretary or Assistant Secretary.
3.5.    The Bank shall have received a current good standing certificate for the
Company and each Guarantor from the jurisdiction where it is organized.
3.6.    The Bank shall have received the favorable written opinion of counsel to
the Company and the Guarantors.
3.7.    Legal matters incident to the execution and delivery of this Amendment
and the replacement Note shall be satisfactory to the Bank and its counsel.
SECTION 4.
MISCELLANEOUS.

4.1.    Except as specifically amended hereby, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Note, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.


-2-

--------------------------------------------------------------------------------




4.2.    The Company agrees to pay on demand all costs and expenses of or
incurred by the Bank in connection with the negotiation, preparation, execution
and delivery of this Amendment and the replacement Note.
4.3.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by facsimile transmission or by e‑mail
transmission of a portable document format file (also known as a “PDF” file)
shall be effective as an original. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Illinois.
[SIGNATURE PAGES TO FOLLOW]






-3-

--------------------------------------------------------------------------------






This Fifth Amendment to Credit Agreement is dated as of the date first above
written.
OIL‑DRI CORPORATION OF AMERICA, as the Company
By
/s/ Susan M. Kreh

Name: Susan M. Kreh
Title: Chief Financial Officer
BMO HARRIS BANK N.A., as the Bank
By
/s/ Kendal B. Cross

Name: Kendal B. Cross
Title: Vice President






[Signature Page to Fifth Amendment to Credit Agreement —
Oil‑Dri Corporation of America]

--------------------------------------------------------------------------------






GUARANTORS’ ACKNOWLEDGMENT, CONSENT, AND REAFFIRMATION
Each of the undersigned has heretofore guaranteed the due and punctual payment
of all present and future Obligations pursuant to Section 9 of the Credit
Agreement and hereby consents to the Fifth Amendment to the Credit Agreement as
set forth above and confirms that all of the obligations of the undersigned
thereunder remain in full force and effect. Each of the undersigned further
agrees that the consent of the undersigned to any further amendments to the
Credit Agreement shall not be required as a result of this consent having been
obtained. Each of the undersigned acknowledges that the Bank is relying on the
assurances provided for herein and entering into this Amendment and maintaining
credit outstanding to the Company under the Credit Agreement as so amended.
OIL-DRI CORPORATION OF GEORGIA
OIL-DRI PRODUCTION COMPANY

By /s/ Susan M. Kreh
By /s/ Susan M. Kreh

Title:    Vice President        Title:    Vice President
MOUNDS PRODUCTION COMPANY, LLC
MOUNDS MANAGEMENT, INC.

By
Mounds Management, Inc.

Its Managing Member
By /s/ Susan M. Kreh
By /s/ Susan M. Kreh

Title:    Vice President        Title:    Vice President
BLUE MOUNTAIN PRODUCTION COMPANY
AMLAN INTERNATIONAL

By /s/ Susan M. Kreh
By /s/ Susan M. Kreh

Name:    Susan M. Kreh        Name:    Susan M. Kreh
Title:    Vice President        Title:    Vice President
TAFT PRODUCTION COMPANY
By /s/ Susan M. Kreh
Name: Susan M. Kreh    
Title: Vice President


[Signature Page to Guarantors’ Acknowledgment, Consent, and Reaffirmation —
Oil‑Dri Corporation of America]

--------------------------------------------------------------------------------






ANNEX A
AMENDED CREDIT AGREEMENT
[Attached].



